Name: 2014/389/EU: Commission Implementing Decision of 23 June 2014 on additional historical aviation emissions and additional aviation allowances to take into consideration the accession of Croatia to the European Union Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  environmental policy;  deterioration of the environment;  air and space transport
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/135 COMMISSION IMPLEMENTING DECISION of 23 June 2014 on additional historical aviation emissions and additional aviation allowances to take into consideration the accession of Croatia to the European Union (Text with EEA relevance) (2014/389/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Croatia (1), and in particular Section 10(I)(1)(a) of Annex V thereof, Whereas: (1) Point (i) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia concerning the inclusion of all flights between two aerodromes situated in the Croatian territory, and all flights between an aerodrome situated in the Croatian territory and an aerodrome situated in a country outside the EEA area (hereinafter referred to as additional aviation activities) sets out that, by way of derogation from Article 3c(2) of Directive 2003/87/EC of the European Parliament and of the Council (2), the period referred to in Article 13(1) of that Directive and beginning on 1 January 2013 shall start on 1 January 2014 for the additional aviation activities. (2) Pursuant to point (ii) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia, by way of derogation from Article 3c(4) of Directive 2003/87/EC, the Commission shall decide, following the procedure referred to in that same provision, on the historical aviation emissions for the additional aviation activities within a period of six months from the date of accession. (3) The total quantity of allowances to be allocated to aircraft operators is defined as a percentage of historical aviation emissions. Point (s) of Article 3 of Directive 2003/87/EC defines historical aviation emissions as the mean average of the annual emissions in the calendar years 2004, 2005 and 2006 from aircraft performing an aviation activity listed in Annex I to that Directive. Article 3c(2) of that Directive provides that the total quantity of allowances to be allocated to aircraft operators should be calculated on the basis of that historical average. (4) The Commission has been assisted by Eurocontrol, in accordance with Article 18b of Directive 2003/87/EC, in the calculation of historical aviation emissions for the additional aviation activities. The best available data for the calculation of the historic emissions was considered to be the comprehensive air traffic data contained in Eurocontrol's databases from the Central Route Charges Office and the Central Flow Management Unit. Those provide the actual route length for each individual flight. Emissions were then calculated on a flight-by-flight basis using the Abatement of Nuisances Caused by Air Transport 3 methodology and the Calculation of Emissions by Selective Equivalence methodology. That approach to calculating historic emissions was further enhanced through use of actual fuel consumption information provided voluntarily by a representative number of aircraft operators in order to validate the results. (5) The annual emissions of additional aviation activities in the calendar year 2004 from aircraft performing an aviation activity set out in Annex I to Directive 2003/87/EC is considered to be 114 024 tonnes of CO2. The annual emissions in the calendar year 2005 from such aircraft is considered to be 126 827 tonnes of CO2, and the annual emissions in the calendar year 2006 from such aircraft is considered to be 127 120 tonnes of CO2. The historical aviation emissions are 122 657 tonnes of CO2. (6) Pursuant to point (viii) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia, by way of derogation from point (d) of Article 3e(3) of Directive 2003/87/EC, for the additional aviation activities, the number of allowances to be allocated free of charge shall be calculated by multiplying the benchmark referred to in point (e) of Article 3e(3) of that Directive by the sum of the tonne-kilometre data included in the applications submitted to the Commission in accordance with point(vi) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia. (7) The Commission has analysed the applications related to the additional aviation activities submitted by Croatia in accordance with point (vi) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia and the calculations of the historical aviation emissions for the additional aviation activities provided by Eurocontrol and concludes that the benchmark specified in point (e) of Article 3e(3) of Directive 2003/87/EC should not be subject to a uniform correction factor as provided for in point (viii) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia. (8) Pursuant to point (iii) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia, by way of derogation from Article 3d(2) of Directive 2003/87/EC, from 1 January 2014, the percentage of the allowances to be auctioned for the additional aviation activities shall be the proportion of the allowances remaining after having deducted the number of allowances to be allocated free of charge under point (d) of Article 3e(3) of that Directive and the number of allowances to be set aside in a special reserve under Article 3f of that Directive. (9) The measures provided for in this Decision have been considered within the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 The additional historical aviation emissions for the additional aviation activities are 122 657 tonnes of CO2. Article 2 The Union-wide total number of allowances for the additional aviation activities relating to each year of the period from 1 January 2014 to 31 December 2020 is 116 524. Article 3 Calculations relating to the number of allowances to be allocated for additional aviation activities in accordance with the benchmark referred to in point (e) of Article 3e(3) of Directive 2003/87/EC shall be rounded down to the nearest allowance. Article 4 The Union-wide total number of allowances to be allocated free of charge for additional aviation activities relating to each year of the period from 1 January 2014 to 31 December 2020 is 41 584. Article 5 The additional Union-wide total number of allowances to be set aside in the special reserve is 3 495. Article 6 The additional Union-wide number of aviation allowances to be auctioned relating to each year of the period from 1 January 2014 to 31 December 2020 is 71 445. Article 7 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 112, 24.4.2012, p. 6. (2) Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 275, 25.10.2003, p. 32).